This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A15-0611

                                Amber Dawn Manthey,
                                      Relator,

                                           vs.

                                Dollar Tree Stores, Inc.,
                                     Respondent,

               Department of Employment and Economic Development,
                                   Respondent.

                               Filed December 21, 2015
                                      Affirmed
                                   Connolly, Judge

                Department of Employment and Economic Development
                                File No. 33119152-3


Amber D. Manthey, St. Paul, Minnesota (pro se relator)

Patrick R. Martin, Stephanie J. Willing, Ogletree, Deakins, Nash, Smoak & Stewart, P.C.,
Minneapolis, Minnesota (for respondent)

Lee B. Nelson, Minnesota Department of Employment and Economic Development,
St. Paul, Minnesota (for respondent department)


      Considered and decided by Connolly, Presiding Judge; Smith, Judge; and Minge,

Judge.



 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

CONNOLLY, Judge

       Relator challenges the ruling of the unemployment-law judge (ULJ) that she was

terminated by respondent for employment misconduct. She argues that the ULJ

erroneously failed to consider evidence in the record when finding that she committed

theft. Because the ULJ’s factual findings that relator stole from her employer are

substantially supported by the evidence, we affirm.

                                         FACTS

       Relator Amber Manthey began working for respondent Dollar Tree Stores Inc.

(Dollar Tree) on November 6, 2012.         She acknowledged receipt of Dollar Tree’s

employment manual on her first day of employment. The employment manual provides

several bases for termination, including: (1) “unlawful conduct,” (2) “insubordination,”

(3) “improper possession of or use of company property,” (4) “failure to record sales

accurately,” and (5) “falsification.”

       At the time of her termination, relator was working as an assistant manager. She

had the authority to conduct post voids—a process where an entire transaction is voided

from the register, making it appear as though the transaction never occurred.

       In September 2014, Dollar Tree began to suspect relator of theft, noting that she

had issued post voids on several cash-back transactions. Consequently, Dollar Tree

reviewed its video surveillance and discovered that relator had post-voided legitimate

transactions and kept the money. Dollar Tree alleged that relator stole $130.




                                            2
         On November 21, 2014, relator executed two documents: (1) a voluntary

admission stating that she had committed the alleged theft, and (2) a promissory note for

$130. Relator’s voluntary statement read as follows: “I . . . was doing post voids on my

register an[d] also a couple of times on a co-worker[’]s. . . . I did it for myself, I realized

that what I was doing was wrong (theft) and stop[p]ed.” Dollar Tree subsequently

notified the St. Paul Police Department, and relator was cited for theft.1                  On

November 23, 2014, Dollar Tree terminated relator.

         The Department of Employment and Economic Development (DEED) initially

determined relator to be eligible for benefits. Dollar Tree appealed this determination.

Following a telephone hearing, a ULJ found that relator had committed theft and

concluded that she was discharged because of employment misconduct and was ineligible

for unemployment benefits. In response, relator requested reconsideration. The ULJ

affirmed the original decision.

         Relator then filed a writ of certiorari, arguing that the ULJ erred in finding that she

committed employment misconduct.

                                        DECISION

         “Whether the employee committed a particular act is a question of fact.” Peterson

v. Nw. Airlines Inc., 753 N.W.2d 771, 774 (Minn. App. 2008) (citations omitted), review

denied (Minn. Oct. 1, 2008). “This court views the ULJ’s factual findings in the light

most favorable to the decision.        This court also gives deference to the credibility

determinations made by the ULJ. As a result, this court will not disturb the ULJ’s factual

1
    Criminal-theft charges against relator have since been dismissed.

                                                3
findings when the evidence substantially sustains them.” Id. (citations omitted). This

court “should not disturb the [ULJ’s] findings as long as there is evidence in the record

that reasonably tends to sustain them.” Stagg v. Vintage Place Inc., 796 N.W.2d 312, 315

(Minn. 2011).

       Here, the evidence in the record substantially sustains the ULJ’s factual findings.

First, relator’s admission of guilt substantially supports them. In her voluntary statement,

relator admits to “doing post voids on [her] register,” an act she categorizes as “theft.”

She also states that she “realized that what [she] was doing was wrong.” She also

executed a promissory note for the amount Dollar Tree alleged she stole. The voluntary

admission and promissory note reasonably sustain the ULJ’s factual finding that relator

committed theft because they were made against relator’s own interest2 and were

corroborated by the written and oral testimony.             For example, Dollar Tree’s

representative testified at the evidentiary hearing that Dollar Tree investigated its

suspicion of relator’s theft by watching video surveillance. The video revealed relator

executing a post void after a valid transaction. Relator’s voluntary statement is thus

corroborated.

       Relator challenges the reliability of the admission of guilt and the promissory note,

arguing that she signed them under duress and out of fear. But this court does not re-

weigh the evidence; it must uphold the ULJ’s factual determinations if they are




2
  The ULJ concluded: “It is unlikely that [relator] would voluntarily admit to criminal
activity and sign a binding agreement to repay money if she did not steal the money.”

                                             4
reasonable. Id. Nothing in the record indicates that the ULJ’s factual findings are not

reasonable.

       Moreover, the ULJ gave relator an opportunity to explain her recantation. Relator

said that she wrote down “what they wanted [her] to write” and she felt “like [she] was

pressured into admitting doing something [she] didn’t do [and] that’s why [she] never

paid the money that [she] promised on the note.” The ULJ determined—as is proper—

the credibility and weight of the evidence, finding that the voluntary admission and the

promissory note “provide a more plausible account of the events surrounding [relator’s]

discharge.” Skarhus v. Davanni’s Inc., 721 N.W.2d 340, 344 (Minn. App. 2006) (noting

that this court defers to the ULJ’s conclusions regarding the credibility of evidence).

       The ULJ’s factual findings, supported by relator’s own confession, her promissory

note, and other testimony, are reasonably sustained by the evidence. See Stagg, 796

N.W.2d at 315.

       Affirmed.




                                             5